Citation Nr: 0811140	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a thoracic aortic 
aneurysm with dissection.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD)/hiatal hernia.  

4.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to 
November 1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, VA Regional Office (RO).  

The Board notes that in a June 2001 rating decision, the 
agency of original jurisdiction (AOJ) established an 
effective date of December 1, 1998 for the grant of a total 
rating based on individual unemployability, entitlement to 
special monthly compensation, and entitlement to basic 
eligibility under Chapter 35.  This represents a full grant 
of the benefits sought in regard to those issues.  

The issues of entitlement to service connection for 
GERD/hiatal hernia and bilateral carpal tunnel syndrome, as 
well as an increased evaluation for hypertension are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2007, prior to the promulgation of a decision in the 
appeal, the AOJ granted service connection for thoracic 
aortic aneurysm with dissection, and thus, there is no longer 
a controversy regarding the benefits sought as to the issue 
of entitlement to service connection for thoracic aortic 
aneurysm with dissection.



CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for thoracic aortic aneurysm with dissection.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.101 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002 & Supp. 2007).  All questions in 
a matter which under section 511(a) of title 38, United 
States Code, are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.

Decisions of the Board shall be based on the entire record in 
proceedings and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation. 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007).  
The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).  In addition, a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2007).

In May 2007, after the appellant filed a substantive appeal 
in regard to service connection for thoracic aortic aneurysm 
with dissection, the AOJ granted the claim.  Therefore, the 
issue on appeal in that regard has been resolved and has 
rendered moot the administrative claim on appeal to the 
Board.  Therefore, having resolved the appellant's claim in 
his favor, there is no longer a question or controversy 
remaining.  38 C.F.R. § 3.4 (2007).  The Board notes no 
exceptions to the mootness doctrine present because the 
relief sought on appeal, the initial award of service 
connection, has been accomplished without the need for action 
by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 365, 367-68 (1995).  38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.101 (2007).

Accordingly, the issue of entitlement to service connection 
for thoracic aortic aneurysm with dissection is dismissed.


ORDER

The appeal in regard to service connection for thoracic 
aortic aneurysm with dissection is dismissed.  


REMAND

Initially, the Board notes that in correspondence received 
from the appellant's representative in February 2008, it was 
asserted that service connection for GERD/hiatal hernia and 
bilateral carpal tunnel syndrome was warranted under 
provisions to include 38 U.S.C.A. § 1154(b).  If the 
appellant has evidence that he engaged in combat with the 
enemy, he is informed that he should submit that evidence.  

Next, the Board notes that appellant was afforded VA 
examinations in July 2003 at a VA Medical Center (VAMC), at 
which time carpal tunnel syndrome and a hiatal hernia and 
reflux were diagnosed.  No nexus opinion in regard to either 
disability was provided.  

The AOJ's June 14, 2007 request for an opinion in regard to 
whether the disabilities were related to service reflects 
that the claims file was being sent back to the VAMC at which 
the July 2003 examinations were conducted, and states, in 
pertinent part, the following:

General Remarks:

CLAIMS FILE BEING SENT FOR REVIEW BY THE 
EXAMINER.

IF THE EXAMINER Deems An Additional Exam is 
necessary to evaluate the veteran's claims to 
Carpal Tunnel Syndrome, then please conduct the 
appropriate exam in addition to the following:

Veteran claims service connection for:
gastroesophageal reflux/hiatal hernia
carpal tunnel syndrome, bilateral upper 
extremities

He has also claimed his carpal tunnel syndrome is 
a symptom of his service connected pituitary 
adenoma. 

The veteran has appealed decisions for service 
connection for gastroesophageal reflux/hiatal 
hernia and carpal tunnel syndrome, bilateral 
upper extremities.  He has also claimed his 
carpal tunnel syndrome is a symptom of his 
service connected pituitary adenoma.  Please 
provide the following medical opinions.  If a 
physical examination of the veteran is necessary 
to provide the opinions, please schedule the 
exams.  However, if the examiner can provide the 
opinions without scheduling the veteran, please 
do so.  

An opinion, based upon a review of the claims file, 
was requested as to whether the appellant's carpal 
tunnel syndrome of the bilateral upper extremities was 
directly related to complaints/treatment for pain in 
his hands during service or was a result of service-
connected pituitary adenoma, and whether his 
gastroesophageal reflux/hiatal hernia was related to 
the complaints/treatment during service.  

A June 16, 2007 record from the VAMC notes that the appellant 
failed to report for scheduled examinations.  The Board notes 
that under the provisions of 38 C.F.R. § 3.655 (b), when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  While the 
record is silent as to whether or not an examiner determined 
that an examination was necessary in order to provide the 
requested opinions, the Board finds that in light of the fact 
that the appellant reported for the scheduled examinations in 
July 2003, at which time the examiners reviewed the claims 
file, noted relevant evidence, to include in-service 
findings, post-service findings, and the appellant's reported 
symptoms, and entered diagnoses of the claimed disabilities, 
a nexus opinion may be obtained without another examination.  
Stated differently, the July 2003 VA examination report 
establishes current disability and references relevant in-
service findings.  The element lacking to substantiate the 
claims is a competent opinion as to whether the current 
disabilities are related to service or a service-connected 
disease or injury.  

The Board notes that a June 2000 letter reflects that the 
appellant is in receipt of Social Security Administration 
(SSA) disability benefits, and in an October 2000 deferred 
rating decision, the AOJ indicated that the records were 
being requested.  The SSA records have not been associated 
with the claims file.  

In addition, the appellant should be sent VCAA notice which 
complies with Vazquez-Flores v. Peake, No. 05-0355, 2008 
(U.S. Vet. App. Jan. 30, 2008), with regard to the increased 
rating claim.  That case states that 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the claims file to 
the VA examiner who performed the July 
2003 examination, if available; otherwise 
another VA examiner.  The examiner's 
attentions should be directed to this 
remand.  The AOJ should request that the 
examiner provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that a GERD/hiatal hernia is related to 
service, and whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that bilateral carpal 
tunnel syndrome is related to service.  A 
complete rationale should accompany all 
opinions provided.  

2.  The AOJ should obtain all SSA records 
pertinent to the appellant's claims, to 
include any decisions and the medical 
records upon which those decisions were 
based.

3.  The appellant should be sent VCAA 
notice which complies with Vazquez-Flores 
v. Peake, No. 05-0355, 2008 (U.S. Vet. 
App. Jan. 30, 2008), with regard to the 
increased rating claim.  This notice 
should include an explanation as to the 
evidence required to support a higher 
evaluation as outlined in Vazquez-Flores.  
At a minimum, the appellant should be 
provided the substance of Diagnostic Code 
7101.  Should it be determined that there 
is any further notice deficiency in this 
case, these matters should also be 
addressed in the duty to assist letter.  

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


